                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DEMARIO LINDSEY                                                                       PLAINTIFF

v.                               Case No. 4:19-cv-00293-KGB

KEVIN NEAL, Lieutenant,
Faulkner County Sheriffs Office, et al.                                           DEFENDANTS

                                             ORDER

       Before the Court are the Proposed Findings and Recommendations filed by United States

Magistrate Judge Joe J. Volpe (Dkt. No. 4). No objections to the Proposed Findings and

Recommendations have been filed, and the time for filing objections has passed. After careful

review, the Court adopts the Proposed Findings and Recommendations in their entirety as this

Court’s findings in all respects (Id.). Accordingly, the Court dismisses without prejudice plaintiff

Demario Lindsey’s complaint (Dkt. No. 2).

       It is so ordered this 18th day of December, 2019.

                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
